UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6665



BOBBY ALLEN BRYANT,

                                              Plaintiff - Appellant,

          versus


DAN L. DOVE, Warden; JANET RENO,        Attorney
General of the United States,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-01-190-0-24BD)


Submitted:   July 25, 2002                  Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Allen Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bobby Allen Bryant seeks to appeal the district court’s order

of October 22, 2001, adopting the magistrate judge’s recommendation

to   dismiss   his   28   U.S.C.A.   §       2241   (West   Supp.   2002)   habeas

petition.      Because Bryant failed to timely appeal the district

court’s order, and his appeal from the denial of his motion for

reconsideration is without merit, we dismiss.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

      Bryant’s notice of appeal from the district court’s final

order of October 22, 2001 was filed on April 15, 2002, four months

past the deadline for doing so.               See Rule 4(a)(1)(B).      Although

Bryant filed a motion for reconsideration, because it was not filed

within ten days of the district court’s final order, it did not

toll the period for noting an appeal.                  See Panhorst v. United

States, 241 F.3d 367, 369-70 (4th Cir. 2001). As a result, Bryant’s

notice of appeal from the dismissal of his § 2241 habeas petition

is untimely.    See id.    Furthermore, while Bryant’s appeal from the


                                         2
denial of his motion for reconsideration is timely, we deny a

certificate of appealability and dismiss as to that order on the

reasoning of the district court.        See Bryant v. Dove, CA-01-190-0-

24BD (D.S.C. Mar. 14, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                    3